Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Robert Troy McClure, Appellant                        Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-14-00026-CV          v.                        12C0711-102).      Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
State of Texas, et al., Appellee                      Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Robert Troy McClure, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED FEBRUARY 27, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk